Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response to the non-final rejection dated 7/11/2022 has been considered.  The amendment to the specification has not been overcome to clearly designate the figure descriptions with the views.  This office action is NOT made FINAL.

DETAILED ACTION
Specification Objections
Descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the drawing clearly and accurately, MPEP 1503.01 (II).  The figure descriptions in the drawings should be amended to describe each view independently (such as perspective view, front view, side views, top and bottom views).  Pursuant to the rearrangements of the figures, the figure descriptions must be renumbered in consecutive Arabic numerals, beginning with 1 and continuing sequentially.  
Furthermore, each embodiment should be described and rearranged independently. The examiner understands that this application discloses an appearance of multiple embodiments.  It is not accurate to describe the figures, as first, second, third embodiment, etc. for one set of embodiments.

Claim Rejection - 35 U.S.C. 112(b)
The claim is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
 
The claim is indefinite because the scope of protection sought by the claim cannot be determined from the disclosure. 

Specifically,
The arrangements of the figure descriptions and the views/embodiments are inaccurate in a way to enable one of ordinary skill in the art to confirm their appearance without resorting to conjecture. 

Applicant must describe in the specification to properly designate each view independently in a consistent and accurate manner.  The figure descriptions must be amended to correspond to the corrected figure numbering.

Replacement Drawings
Replacement drawing sheets must be provided upon election and the applicant cancels non-elected drawing figures with the following these steps:
Do not include the canceled drawing figure on the replacement drawing sheet.
Where necessary, renumber the remaining drawing figures.
Make appropriate changes to the drawing figure descriptions for consistency.

Additional replacement sheets may be necessary to show renumbering of the remaining drawing figures.
If all the drawing figures on a drawing sheet are canceled, a replacement sheet is not required.
A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the drawing figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.
 
Label the replacement drawing sheets in the top margin as either "Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the examiner rejects the amended drawing figures, the applicant will be notified and informed of any required corrective action in the next Office action.
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
  
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
 
Because the designs are distinct and have acquired separate status in the art, restriction for examination purposes as indicated is proper (35 U.S.C. 121).

Conclusion
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
 
The references are cited as pertinent to the claimed design, but no determination as to the patentability has been made pending a response to this restriction requirement.  A complete search of the pertinent prior art will be made after applicants’ election.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA TSEHAYE whose telephone number is (571)272-4395.  The examiner can normally be reached from 8:30 to 5:00.  If attempts to reach the examiner by telephone are unsuccessful, Primary Examiner Marissa Cash can be reached at 571-272-7506 or the examiner’s supervisor, Manpreet Matharu can be reached at 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/REBECCA TSEHAYE/
Primary Examiner, Art Unit 2922